In re Flank, Raymond; Defendant; applying for reconsideration of this Court’s Order dated November 13,1995; Parish of Orleans, Criminal District Court, Div. “E”, No. 299-809.
Reconsideration denied. Though relator now points out that he filed an application for post-conviction relief in the district court timely, see, e.g., Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988); State ex rel. Gray. v. State, 94-1002 (La. 6/30/95), 657 So.2d 1005, further review reveals that relator raised identical claims on appeal. See State v. Flank, 537 So.2d 236, 238-42 (La.App. 4th Cir.1988). In this case, the interest of justice does not require further consideration of relator’s repetitive claims. La.C.Cr.P. art. 930.4(A).